Order filed, February 15, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                   NO. 01-18-00083-CV

                         ETHAN BRUSHINGHAM, Appellant

                                              V.

                         AMANDA BRUSHINGHAM, Appellee


                        On Appeal from the 300th District Court
                               Brazoria County, Texas
                              Trial Court Case 94952-F


                                          ORDER
       The reporter’s record in this case was due February 9, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.


                                        PER CURIAM